Citation Nr: 1819636	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  08-13 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than May 31, 2011, for service connection for recurrent renal calculi.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for an abdominal hernia.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for papillary carcinoma of the thyroid.

4.  Entitlement to service connection for papillary carcinoma of the thyroid.

[The Veteran's claims of entitlement to an increased rating for hypothyroidism and entitlement to a total disability rating based on individual unemployability (TDIU) are also pending appeal, but those claims will be addressed in a separate decision by the VLJ who held a hearing on those issues.]



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kerry Hubers, Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to January 1996.

This case comes before the Board of Veterans Appeals (Board) on appeal from rating decisions by Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2016 Board hearing held at the RO.  The Veteran also testified before a different VLJ in a January 2010 Board hearing regarding issues of entitlement to increased ratings for hypothyroidism and to TDIU.  The record contains transcripts of both hearings.  As noted above, the VLJ that held the hearing on the other pending appeal will issue a separate Board decision.

Because the Board is reopening the claim of entitlement to service connection for papillary carcinoma, the issues on appeal have been expanded to include that claim.

The issue of entitlement to service connection for papillary carcinoma of the thyroid is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran first filed a claim of entitlement to service connection for recurrent renal calculi (previously claimed as renal disease and kidney condition to include kidney stones) on May 16, 1996.

2.  The May 1996 claim was denied in an October 1996 rating decision.  The Veteran filed a May 1997 Notice of Disagreement and, thereafter, perfected his appeal.  The Board denied the Veteran's claim of entitlement to service connection for renal disease in a March 2000 decision which the Veteran did not appeal. 

3.  The Veteran's May 31, 2011, claim was his first claim of entitlement to service connection for renal calculi (claimed as a kidney condition to include kidney stones) subsequent to the March 2000 denial by the Board.

4.  The Veteran's incisional hernia was not a result of any negligence or other deviation from the standard of care in his VA hospital care, medical treatment, or surgical treatment, but was primarily related to his obesity and his use of narcotics for pain management.

5.  The RO denied service connection for thyroid cancer in a December 1999 rating decision, which became final, and a February 2005 rating decision.  The Veteran timely filed a Notice of Disagreement and later perfected his appeal of the February 2005 rating decision, but then withdrew his appeal in a March 2007 statement.

6.  The evidence submitted since the most recent final denial of the thyroid cancer claim is new and material because the evidence had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the prior rating decision, and raises a reasonable possibility of substantiating the Veteran's claim.

CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 31, 2011, for the grant of service connection for renal calculi have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.400 (2017).

2.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for an incisional hernia have not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2017).

3.  The December 1999 and February 2005 rating decisions denying the Veteran's claim of entitlement to service connection for papillary carcinoma of the thyroid are final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2017).

4.  The criteria for reopening the claim of entitlement to service connection for papillary carcinoma of the thyroid have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

I.  Entitlement to an Earlier Effective Date:  Renal Calculi

The Veteran asserts that he is entitled to an effective date earlier than May 31, 2011, for service connection for renal calculi. 

Generally, if a claim is received within 1 year after separation from service, the effective date shall be "day following separation from active service."  38 C.F.R. § 3.400(b)(2).  Otherwise, the effective date shall be date of claim or date entitlement arose, whichever is later.  Id. (emphasis added).  Here, the Veteran filed a claim in May 1996, but that claim was denied in an October 1996 rating decision.  The Veteran appealed to the Board.  In March 2000, the Board denied the Veteran's claim of entitlement to service connection for renal disease.  The Veteran did not appeal. 

The Veteran has testified that he did not file another claim until the May 31, 2011, claim upon which the currently assigned effective date is based.  See March 2016 Board Hearing Tr. at p. 4-6.  The Board's review of the record also does not reveal any document or filing (including treatment records) that could serve as a formal or informal claim to reopen.  On this record, the greater weight of the evidence establishes that the Veteran's May 31, 2011, claim was his first claim of entitlement to service connection for renal calculi (claimed as a kidney condition to include kidney stones) subsequent to the March 2000 denial by the Board.

In short, the Veteran filed a claim in 1996 which was denied by the Board in March 2000.  The Veteran did not appeal the March 2000 Board decision, so it became final.  38 U.S.C. §§ 511, 7103 (West 2014); 38 C.F.R. § 20.1100 (2017).

Pursuant to 38 C.F.R. § 3.156 (c), a final decision will be reconsidered when new and material evidence, in the form of service records, results in the reopening of a claim and a retroactive evaluation may be assigned.  See Mayhue v. Shinseki, 24 Vet. App. 273, 277 (2011); 38 C.F.R. § 3.156(c)(1) ("Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.").  The record establishes that VA requested and received all of the Veteran's service treatment records prior to the March 2000 Board decision.  See March 2000 Board Decision (discussing the Veteran's service medical records and concluding all evidence necessary to adjudication of the claim had been obtained); June 1997 Statement of the Case (noting the record contained service medical records from October 1991 to January 1996); October 1996 Rating Decision (noting service records had been associated with the claims file).  The Veteran has not argued that any official service department records existed that related to this claim, but had not been associated with the claims file prior to the Board's decision in 2000.  (His assertion with respect to records relating to his thyroid cancer claim will be addressed in the discussion of the merits of that claim.)  This exception to finality is inapplicable to the facts of this case.  Therefore, the claim that resulted in the grant of service connection for renal calculi was a claim to reopen.

The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2), (r) (2017).  Other than the claim prior to March 2000, which was finally denied by the Board, the Veteran has not argued that he filed a claim of entitlement to service connection for renal calculi prior to May 31, 2011.  See March 2016 Board Hearing Tr. at 4-6 (discussing history of claims and that he reopened the claim in 2011 after surgery to remove a kidney stone).  Review of the record reveals no claim after March 2000, but prior to May 31, 2011.  In making this determination, the Board notes that particular medical records could be considered claims for benefits in certain circumstances.  See 38 C.F.R. §§ 3.155 (informal claims) and 3.157(a) ("A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or Department of Veterans Affairs issue, if the report relates to a disability which may establish entitlement.").  However, there are no medical records between the March 2000 Board decision and the May 31, 2011, claim that meet the criteria as an informal claim for entitlement to service connection for renal calculi.

The Veteran has argued that he believes he is entitled to an earlier effective date because the condition is secondary to his thyroid condition (and medication for that condition) which has existed since his active service.  However, the effective date of service connection based on a claim to reopen cannot be earlier than the date of the claim to reopen (except in the circumstances addressed above).

The date of the claim to reopen is the same as the currently assigned effective date: May 31, 2011.  Therefore, the Veteran does not meet (and cannot meet) the criteria for establishing an effective date prior to May 31, 2011, for the grant of service connection for renal calculi.  38 C.F.R. § 3.400(q)(2), (r) (2017) (effective date of a reopened claim is the date of claim or date entitlement arose, whichever is later).  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   The claim for an earlier effective date is denied.

II.  Compensation under 38 U.S.C. § 1151:  Abdominal Hernia

The Veteran seeks entitlement to benefits under 38 U.S.C.A. § 1151 for an abdominal hernia that occurred after surgery at a VA facility.  Having carefully considered the claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim and the appeal is denied. 

Under 38 U.S.C.A. § 1151, compensation may be paid for a qualifying additional disability or qualifying death from VA treatment or vocational rehabilitation as if the additional disability or death were service connected.  38 U.S.C.A. § 1151.  A review of the record reveals that the Veteran submitted his § 1151 claim after October 1997 and that all relevant treatment occurred well after 1997.  Thus, the claim must be adjudicated under only the current version of 38 U.S.C.A. § 1151, which requires a showing of fault on the part of VA.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004) (including the codification of 38 C.F.R. § 3.361 which applies to such claims filed on or after October 1, 1997, and revising 38 C.F.R. § 3.358 to state that the section only applied to claims filed before October 1, 1997).

Under 38 U.S.C.A. § 1151, a disability is a qualifying additional disability, if the additional disability was not the result of the Veteran's willful misconduct, and was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  Section 1151 contains two causation elements, the disability must not only have been caused by the hospital care or medical treatment but it must also be proximately caused by VA's fault.  See Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (2013).

In order for the appellant to be eligible for compensation under 38 U.S.C.A. § 1151  due to VA treatment, the evidence must establish that he sustained additional disability and that this additional disability is etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C.A. § 1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability of the Veteran; the claim for compensation under 38 U.S.C.A. § 1151 must be denied.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  An additional disability caused by the Veteran's failure to follow medical instructions will not be deemed to be caused by hospital care, medical or surgical treatment or examination.  38 C.F.R. § 3.361(c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

The basic facts are as follows.  In December 2002, the Veteran underwent a laparoscopic cholecystectomy at the VA Medical Center in Tampa, Florida.  He complained of pain in January 2003, but there was no mention of the later-diagnosed incisional hernia.  See also  September 2003 VA Examination ("In 2002 underwent uncomplicated cholecystectomy for which he is without residual."; otherwise failing to note an abdominal hernia).  He was diagnosed with an incisional hernia in 2008 which was reported as having developed when he vomited post-operatively in 2002.  See January 2008 VA Surgery Consult ("vomited post-op and developed a small incisional hernia").  The Veteran testified that, after the December 2002 surgery, the chief nurse told him to "make sure that [he ate] something", that he did eat a sandwich, and that he then vomited which "broke the stitches on [his] abdomen which caused a hernia."  See March 2016 Board Hearing Tr. at 28.  The January 2008 treatment notes indicate his physicians discussed repair and the possibility of a recurrence given his circumstances, including obesity.  It was recommended that the hernia not be repaired.

Analysis

The fact of an incisional hernia subsequent to the surgery performed at a VA facility in December 2002 is established by competent medical evidence.  See, e.g., July 2013 VA Examination.  The remaining issues then are whether (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; and (ii) whether any such deviation from the standard of care caused the Veteran's incisional hernia.  38 C.F.R. § 3.361(c) and (d).  

The Veteran has alleged that the failure of care was the failure of the nurse to tell him the foods he should eat and should not eat and to instruct him to only drink fluids "for the next few hours so it'll settle."  See March 2016 Board Hearing Tr. at 30.  Other than his allegations, there is no other indication in the record that the standard of care required such instructions or that the failure to provide the instructions proximately caused the hernia.

The Veteran is not competent to provide an opinion as to whether a medical professional acted with a reasonable standard of care or acted with negligence, carelessness, lack of proper skill, error in judgment or fault or whether any such failure to meet the standard of care resulted in an abdominal hernia.  Any such opinion would require detailed knowledge, training, and/or experience with respect to post-surgical care and the causes of abdominal hernias.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In expressing an opinion as to cause and negligence, the Veteran is not reporting readily apparent symptoms (rather he is providing lay opinion on the cause of observable symptoms), nor is he reporting a contemporaneous medical diagnosis or describing symptoms that were later diagnosed by a medical professional.  See Jandreau, 492 F.3d at 1377.

Furthermore, the Veteran has not demonstrated he has knowledge of the acceptable medical practices in diagnosing and treating abdominal hernias (or in providing post-operative care generally) such that his statements would be competent, nor has he indicated that the failure in the standard of care was such that it would be readily apparent to a layperson (e.g., amputating the wrong extremity).  See OGCPREC 05-01 (noting that generally, determinations as to whether a physician's diagnosis, treatment or procedures for arriving at a diagnosis or course of treatment conform to ordinary standards of medical care generally present matters outside the ordinary knowledge of laypersons and therefore must be shown by medical evidence).  His testimony is not competent evidence of negligence in the circumstances of this case.

Likewise, the Board is not competent, under the facts of this case, to determine the medical standard of care without reference to the opinion of competent medical professional.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding the Board may not make medical determinations).  Whether the Veteran's VA medical professionals met the standard of care is a question that requires competent medical evidence to resolve.

The only opinion on whether VA medical professionals met the standard of care is the opinion of the July 2013 VA examiner.  The examiner accurately discussed the Veteran's medical history and then opined that there was not "any evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of Tampa VA or its representatives."  Moreover, the examiner opined that the incisional hernia was not "in any way caused by hospital care, [or] medical or surgical treatment [by VA]."  Instead, the examiner explained that "[t]he development of an incisional hernia does not in and of itself mean that there was any deviation from the 'standard of care'."  The evidence indicated that the contributing factors to the development of the hernia were the facts that the Veteran was "very obese and routinely takes narcotics which both predispose to the development of a hernia by increasing intra-abdominal pressure."

The opinion is based on an accurate history and has a thorough rationale.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The Board finds assigns the opinion considerable probative value.

There are no competent opinions that any VA health care provider did, in fact, fail to exercise the degree of care that would be expected of a reasonable health care provider.  The greater weight of the evidence is against finding that any VA health care provider violated the applicable standard of care.

Applicable law also permits, in the absence of a finding of fault or negligence, a finding that the outcome was "an event not reasonably foreseeable."  38 U.S.C.A. § 1151(a)(1)(B); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The Veteran has not argued that the incisional hernia was not reasonably foreseeable and there is no evidence in the record suggesting it was an event not reasonably foreseeable.  Rather, the July 2013 VA examiner's opinion (as well as the opinions of physicians who have recommended against repair due to the likelihood of recurrence due to the Veteran's obesity) indicates that the development of a hernia is reasonably foreseeable.  The weight of the evidence is against any claim that the incisional hernia that the Veteran experienced was not reasonably foreseeable.

The Board has carefully reviewed the record in depth, but has been unable to identify a basis upon which benefits under 38 U.S.C.A. § 1151 are warranted.  The overwhelming weight of the evidence of record is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application in resolution of this appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  The Veteran's claim of entitlement to compensation under 38 U.S.C. § 1151 for an incisional hernia is denied.

III.  New and Material Evidence:  Thyroid Cancer

The Veteran seeks to reopen his claim of entitlement to service connection for papillary carcinoma of the thyroid (i.e., thyroid cancer).

The RO initially adjudicated the claim of entitlement to service connection for papillary carcinoma of the thyroid in an October 1998 rating decision.  (An earlier, October 1996 rating decision granted service connection for residuals of an in-service thyroidectomy and acknowledged the Veteran's claim that the surgery was made necessary as a result of thyroid cancer, but concluded that the thyroidectomy related to a benign thyroid tumor, specifically an adenomatoid nodule.)  The Veteran did not file a Notice of Disagreement or take any further steps to perfect an appeal of the 1998 rating decision.  However, new and material evidence, including pathology reports and additional VA progress notes, was received within the year following the rating decision.  Therefore, a March 1999 rating decision again denied service connection for papillary carcinoma of the thyroid.  New and material evidence was added to the file before the March 1999 rating decision became final, including the Veteran's testimony at an August 1999 hearing and additional VA and private treatment records relating to his thyroid condition.  The claim was again adjudicated in a December 1999 rating decision and denied.  The Veteran did not file a Notice of Disagreement or take any further steps to perfect an appeal of that rating decision.  Also, no new and material evidence was received within the year following the rating decision.  Therefore, the December 1999 rating decision became final.  38 U.S.C. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).

The Veteran filed a claim to reopen the claim of entitlement to service connection for papillary carcinoma of the thyroid in August 2004.  The RO reopened and denied the claim in a February 2005 rating decision.  The Veteran filed a Notice of Disagreement, so the RO issued a January 2006 Statement of the Case.  The Veteran perfected his appeal with the filing of a March 2006 VA Form 9 (substantive appeal).  However, thereafter, the Veteran filed a VA Form 21-4138 that stated:  "I wish to dismiss all issues with my appeal with the VA."  See March 2007 Statement in Support of Claim.   His withdrawal was effective when received by the agency of original jurisdiction and constituted a withdrawal of his Notice of Disagreement and Substantive appeal.  38 C.F.R. § 20.204(b)(3) and (c).  The time for perfecting his appeal had expired and he did not take any further action to appeal the February 2005 denial.  Therefore, the February 2005 rating decision became final.  38 U.S.C. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).

In November 2011 and February 2012 filings, the Veteran requested that VA reopen his claim of entitlement to service connection for thyroid cancer.  The RO denied reopening in a February 2013 rating decision.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Evidence is "new and material" if it (1) has not been previously submitted to agency decision makers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time of the last prior final denial of the claim sought to be opened; and (4) raises a reasonably possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The record now contains additional allegations by the Veteran and additional medical records including some that document the Veteran's history of papillary carcinoma of the thyroid and more recent tests for the presence of cancer.  Most relevantly, the Veteran testified at his Board hearing that he has recently had a recurrence of his cancer and it has infiltrated his lymphatic system.  See March 2016 Board Hearing Tr. at 44.  The Board must presume the credibility of his report of a recent diagnosis by a private provider.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence is sufficient to reopen to obtain the private treatment records (which have not been obtained by VA or provided by the Veteran) and, if the records do show a diagnosis of cancer during the appeal period, a VA examination to determine whether the more recent cancer is related to the thyroid cancer which was last detected in 2004.

The evidence described above is enough to reopen under the low threshold of Shade.  The claim of entitlement to service connection for papillary carcinoma of the thyroid is reopened.

IV.  Duties to Notify and Assist

The Veteran has not raised any specific issues with the duty to notify or duty to assist relating to the claims decided above.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.


ORDER

Entitlement to an effective date earlier than May 31, 2011, for service connection for recurrent renal calculi is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for an abdominal hernia is denied.

The claim of entitlement to service connection for papillary carcinoma of the thyroid is reopened.


REMAND

While the evidence is sufficient to reopen the Veteran's claim of entitlement to service connection for papillary carcinoma of the thyroid, additional development is required.  Specifically, the Veteran testified at his hearing that private treatment records document a recurrence of his cancer.  See March 2016 Board Hearing Tr. at 44.  Any such evidence would be relevant to the Veteran's claim, so efforts should be made to obtain the private treatment records.  See 38 C.F.R. § 3.159(c)(1) (VA must make reasonable efforts to obtain relevant treatment records not in the custody of a federal agency).  The Veteran should be provided a form to specifically identify the private provider and attempts should be made to obtain those records.

Depending on the results of the search for additional records, an additional examination or opinion may be necessary.  However, the RO will have to make that determination in the first instance based on the results of the development ordered here and any additional evidence provided by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any private treatment providers with medical records relevant to his thyroid cancer claim, to specifically include medical records from Dr. Demarco, and to provide authorization for VA to obtain any records.  If the identified records are not obtained, advise the Veteran of that fact and provide him with an opportunity to obtain the records.

2.  If and only if treatment records are obtained that indicate the Veteran has had cancer during the appeal period, then schedule a VA examination to determine the etiology of the recently diagnosed cancer to include whether, at least as likely as not (50% or greater probability) it is related to his in-service thyroid problems or otherwise related to his active service or, alternatively, if, at least as likely as not, it has been caused by or aggravated by a service-connected condition (e.g., hypothyroidism, status post total thyroidectomy).

3.  Then, after any additional development deemed necessary, readjudicate the Veteran's claim of entitlement to service connection for papillary carcinoma of the thyroid.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


